1. The plaintiff has failed to state a claim for relief in tort because the university was at the time of the incident in question immune from liability on the basis of sovereign immunity. See, e.g., Hannigan v. New Gamma-Delta Chapter of Kappa Sigma Fraternity, Inc., 367 Mass. 658, 659 (1975). See also Kerlinsky v. Commonwealth, 7 Mass. App. Ct. 910 (1979).
Michael E. Alexander for the plaintiffs.
Walter R. Smith for the defendant.
Nor does the plaintiff state a claim in contract because it cannot be found on the evidence, as is necessary, that the plaintiff had enrolled in (or even applied for) any course or program at the defendant institution leading to a master’s degree in education. See Mahavongsanan v. Hall, 529 F.2d 448, 450 (5th Cir. 1976). Contrast Peretti v. Montana, 464 F. Supp. 784, 787 (D. Mont. 1979).
2. As the principal plaintiff has failed to state any legally cognizable claim against the Board of Trustees, the derivative claim of her spouse likewise fails.
3. Deciding this matter as we do on the merits, we find it unnecessary to discuss any of the procedural points raised in this appeal.

Judgment affirmed.